Case 16-16540        Doc 47     Filed 04/16/19     Entered 04/16/19 13:05:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 16540
         Andrea Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/17/2016.

         2) The plan was confirmed on 07/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/07/2016, 09/28/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/27/2017, 01/23/2019.

         5) The case was Converted on 03/15/2019.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-16540             Doc 47       Filed 04/16/19    Entered 04/16/19 13:05:08                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $14,289.91
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                        $14,289.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,016.76
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $646.48
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,663.24

 Attorney fees paid and disclosed by debtor:                       $350.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alliance Law Group                    Unsecured         700.00           NA              NA            0.00        0.00
 City Of Chicago Dept Of Revenue       Unsecured      1,200.00            NA              NA            0.00        0.00
 Comcast                               Unsecured         200.00           NA              NA            0.00        0.00
 Commonwealth Edison Company           Unsecured         180.00           NA              NA            0.00        0.00
 Credit Management Lp                  Unsecured         301.00           NA              NA            0.00        0.00
 Educational Credit Management Corp    Unsecured      3,139.00       6,019.79        6,019.79           0.00        0.00
 ERC                                   Unsecured         369.00           NA              NA            0.00        0.00
 Great American Finance Company        Secured        1,613.00       1,352.52        1,352.52        673.53      107.47
 Illinois Tollway                      Unsecured           0.00           NA              NA            0.00        0.00
 Law Offices Of Alan J Bernstein LTD   Unsecured      3,087.39       3,233.22        3,233.22           0.00        0.00
 Midland Funding LLC                   Unsecured           0.00        482.70          482.70           0.00        0.00
 Midwest Title Loans                   Unsecured         900.00        800.00          800.00           0.00        0.00
 Money Messiah                         Unsecured         900.00           NA              NA            0.00        0.00
 Navient                               Unsecured           0.00      3,203.43        3,203.43           0.00        0.00
 PLS Loan Store                        Unsecured         900.00           NA              NA            0.00        0.00
 Region Recov                          Unsecured         336.00           NA              NA            0.00        0.00
 Wells Fargo Bank                      Unsecured            NA           5.66            5.66           0.00        0.00
 Wells Fargo Bank                      Secured       16,338.00     16,343.66        16,338.00      6,699.63    2,146.04




UST Form 101-13-FR-S (9/1/2009)
Case 16-16540        Doc 47      Filed 04/16/19     Entered 04/16/19 13:05:08             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $16,338.00          $6,699.63           $2,146.04
       All Other Secured                                  $1,352.52            $673.53             $107.47
 TOTAL SECURED:                                          $17,690.52          $7,373.16           $2,253.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,744.80               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,663.24
         Disbursements to Creditors                             $9,626.67

 TOTAL DISBURSEMENTS :                                                                     $14,289.91


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
